 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 451 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Ms. Jackson-Lee of Texas (for herself, Mr. Scott of Virginia, Mr. Lewis of Georgia, Ms. Schakowsky, Ms. Watson, Ms. Kilpatrick, Mr. Towns, Ms. Eddie Bernice Johnson of Texas, Mr. Kucinich, Ms. Solis, Mr. Meeks of New York, Mrs. Jones of Ohio, Ms. Corrine Brown of Florida, Mr. Rush, and Mr. Clay) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the establishment of a scholarship fund to make tuition grants available to eligible former students who were denied an education in Prince Edward County, Virginia, when the public schools closed rather than comply with the Supreme Court’s decision in Brown v. Board of Education. 
 
Whereas in 2003, the Virginia General Assembly passed a resolution of regret for the role that it played in closing the public schools in Prince Edward County, Virginia, and elsewhere rather than comply with the Supreme Court’s decision in Brown v. Board of Education (Virginia State resolution 613); 
Whereas in 2004, the Virginia General Assembly passed a bill to create a scholarship fund to make tuition grants available to eligible former students denied education when the schools were closed (Virginia Senate bill 230); 
Whereas the schools in Prince Edward County were closed for 5 years, in which time approximately 2,500 to 3,000 students both African-American and Caucasian were denied education when the school doors were closed; 
Whereas the approximate funding lost to the schools during the closing was $2,000,000; 
Whereas the patron of the Virginia Senate bill requested $2,000,000 to support the scholarship fund; 
Whereas the Virginia General Assembly appropriated only $50,000 to the scholarship fund; 
Whereas Governor Warner committed to a budget amendment of $2,000,000; 
Whereas subsequent to the announcement of the Governor’s proposed budget amendment, Mr. John Kluge of Albemarle County, Virginia, offered a matching $1,000,000 gift for the scholarship fund if the Virginia General Assembly approves a new proposal by the Governor of $1,000,000 to the fund; and 
Whereas the Virginia General Assembly is set to vote on the Governor’s budget amendment on June 16, 2004: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a scholarship fund to make tuition grants available to eligible former students who were denied an education in Prince Edward County, Virginia, should be established; and 
(2)the necessary resources to establish and maintain the scholarship fund should be provided by the State of Virginia. 
 
